Dismissed and Memorandum Opinion filed September 25, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00773-CV

                           ARTIS ANDERSON, Appellant

                                          V.

                  SCHEAMEL KONEKIE ANDERSON, Appellee


                      On Appeal from the 257th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-03174


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed May 21, 2012. On September 19, 2012,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and McCally.